Title: From George Washington to Samuel Huntington, 17 May 1780
From: Washington, George
To: Huntington, Samuel



Sir
Morris Town May 17th 1780.

I have the honor to transmit your Excellency a letter inclosed to me by Lt Col. Fleury which he informs me is to solicit from Congress a

prolongation of his furlough—I have no doubt they will chearfully grant this indulgence to an officer whose services intitle him to every mark of consideration and I beg leave to add that their complianc⟨e⟩ will give me the greatest pleasure.
I presume an extension of Nine months more will answer Colonel Fleury’s purpose. I have the honor to be With the highest respect Yr Excellencys Most Obedient & humble servant

Go: Washingt⟨on⟩

